


AMENDED AND RESTATED
ENERGY TRANSFER PARTNERS, L.P.
2008 LONG-TERM INCENTIVE PLAN


SECTION 1.    Purpose of the Plan.
The Amended and Restated Energy Transfer Partners, L.P. 2008 Long-Term Incentive
Plan (the “Plan”) has been adopted by Energy Transfer Partners, L.P., a Delaware
limited partnership (the “Partnership”), as of March 22, 2013. The Plan is
intended to promote the interests of the Partnership by providing to Employees
and Directors incentive compensation awards based on Units to encourage superior
performance. The Plan is also contemplated to enhance the ability of the
Partnership and its Affiliates and Subsidiaries to attract and retain the
services of individuals who are essential for the growth and profitability of
the Partnership and to encourage them to devote their best efforts to advancing
the business of the Partnership.
SECTION 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
Other Unit-Based Award, or a Unit Award granted under the Plan, and includes any
tandem DERs granted with respect to a Phantom Unit.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the Board of Directors or Managers, as the case may be, of the
Company.
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;
(ii)    the members of the Company approve, in one or a series of transactions,
a plan of complete liquidation of the Company;




--------------------------------------------------------------------------------




(iii)    the sale or other disposition by the Company of all or substantially
all of its assets in one or more transactions to any Person other than the
Company or an Affiliate of the Company; or
(iv)    a Person other than the Company, the General Partner or an Affiliate of
the Company or the General Partner becomes the general partner of the
Partnership.
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, “Change of
Control” shall mean a “change of control event” as defined in the regulations
and guidance issued under Section 409A.
“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.
“Company” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company and the general partner of the General Partner.
“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to each Phantom Unit subject to the Award an amount in
cash, Units and/or Phantom Units equal in value to the distributions made by the
Partnership with respect to a Unit during the period such Award is outstanding.
“Director” means a member of the board of directors or managers of the Company.
“Disability” means, unless provided otherwise in the Award grant agreement, an
illness or injury that lasts at least six continuous months, is expected to be
permanent and renders the Participant unable to carry out his or her duties to
the Board, the Company, the General Partner, the Partnership or an Affiliate of
the Company, the General Partner or the Partnership.
“Employee” means an employee of the Partnership, the Company, the General
Partner, a Subsidiary or an Affiliate of the Partnership, the Company, the
General Partner or a Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). If Units
are not traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
“General Partner” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership and the general partner of the Partnership.
“Option” means an option to purchase Units granted under the Plan.

-2-



--------------------------------------------------------------------------------




“Other Unit-Based Award” means an Award granted pursuant to Section 6(d) of the
Plan.
“Participant” means an Employee or Director granted an Award under the Plan.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
“Phantom Unit” means a notional unit granted under the Plan that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Subsidiary” means any entity (i) in which, at the relevant time, the
Partnership, the General Partner or the Company owns or controls, directly or
indirectly, not less than 50% of the total combined voting power represented by
all classes of equity interests issued by such entity, (ii) as to which, at the
relevant time, the Partnership, the General Partner or the Company has the
right, directly or indirectly, to appoint or designate, either independently or
jointly with another Person, 50% or more of the members of the board of
directors or (iii) as to which at the relevant time, the Partnership, the
General Partner or the Company, directly or indirectly, (A) owns or controls,
directly or indirectly, not less than 50% of the total combined voting power
represented by classes of equity interests issued by the general partner or
managing member of such entity or (B) has the right, directly or indirectly, to
appoint or designate, either independently or jointly with another Person, 50%
or more of the members of the board of directors of the general partner or
managing member thereof.
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
“Unit” means a Common Unit of the Partnership.
“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive all or part of the excess of the Fair Market Value of a Unit
on the exercise date of the UAR over the exercise price of the UAR. Such excess
shall be paid in Units, cash or any combination thereof, in the discretion of
the Committee.
“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

-3-



--------------------------------------------------------------------------------




SECTION 3.    Administration.
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in it
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company or the General Partner, subject to such limitations on
such delegated powers and duties as the Committee may impose, if any. Upon any
such delegation, all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, a person who is an officer subject to Rule
16b‑3 or a member of the Board. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to a Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Partnership, the Company, the General Partner, any Affiliate, any Participant,
and any beneficiary of any Award.
SECTION 4.    Units.
(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 5,000,000; provided, however, that Units withheld from an Award to
either satisfy the Partnership’s or an Affiliate’s tax withholding obligations
with respect to the Award or pay the exercise price of an Award shall not be
considered to be Units delivered under the Plan for this purpose. If any Award
is forfeited, cancelled, exercised, paid, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan. There shall
not be any limitation on the number of Awards that may be paid in cash.

-4-



--------------------------------------------------------------------------------




(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units newly issued by the
Partnership, Units acquired in the open market, from any Affiliate of the
Partnership or from any other Person, or any combination of the foregoing, as
determined by the Committee in its discretion.
(c)    Anti-dilution Adjustments. With respect to any “equity restructuring”
event that could result in an additional compensation expense to the Partnership
pursuant to the provisions of Statement of Financial Accounting Standards No.
123(R), “Share-Based Payment” (“FAS 123R”), if adjustments to Awards with
respect to such event were discretionary, the Committee shall equitably adjust
the number and type of Units covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event and shall adjust the
number and type of Units (or other securities or property) with respect to which
Awards may be granted after such event. With respect to any other similar event
that would not result in a FAS 123R accounting charge if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards in such manner as it
deems appropriate with respect to such other event.
SECTION 5.    Eligibility.
Any Employee or Director shall be eligible to be designated a Participant by the
Committee and receive an Award under the Plan.
SECTION 6.    Awards.
(a)    Options and UARs. The Committee shall have the authority to determine the
Employees and Directors to whom Options and/or UARs shall be granted, the number
of Units to be covered by each Option or UAR, the exercise price therefor, the
Restricted Period and other conditions and limitations applicable to the
exercise of the Option or UAR, including the following terms and conditions and
such additional terms and conditions, as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.
(i)    Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but may not be less than the Fair Market Value of a Unit as of
the date of grant of the Option or UAR.
(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option or UAR grant, which
may include, without limitation, (A) a provision for accelerated vesting upon
the death or Disability of a Participant, the achievement of specified
performance goals or such other events as the Committee may provide, and (B) the
method or methods by which payment of the exercise price with respect to an
Option may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Committee, withholding Units from the
Award, a “cashless-broker” exercise through procedures approved by the
Committee, or any combination of the above methods, having a Fair Market Value
on the exercise date equal to the relevant exercise price.

-5-



--------------------------------------------------------------------------------




(iii)    Forfeitures. Except as otherwise provided in the terms of the Option or
UAR grant, upon termination of a Participant’s employment with or consulting
services to the Partnership and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all unvested Options and UARs shall be forfeited by the Participant. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options or UARs.
(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees and Directors to whom Restricted Units and
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or forfeited
and such other terms and conditions as the Committee may establish with respect
to such Awards which may include, without limitation, a provision for
accelerated vesting upon the death or Disability of a Participant, the
achievement of specified performance goals of such other events as the Committee
may provide.
(i)    DERs. To the extent provided by the Committee, in its discretion, a grant
of Phantom Units may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee), be
“reinvested” in Restricted Units or additional Phantom Units and be subject to
the same or different vesting restrictions as the tandem Phantom Unit Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion. Absent a contrary provision in the Award Agreement,
upon a distribution with respect to a Unit, cash equal in value to such
distribution shall be paid promptly to the Participant without vesting
restrictions with respect to each Phantom Unit then held.
(ii)    UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that the distributions made by the Company
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
proscribe. Absent such a restriction on the UDRs in the Award Agreement, upon a
distribution with respect to the Restricted Unit, such distribution shall be
paid promptly to the holder of the Restricted Unit without vesting restrictions.
(iii)    Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant agreement, upon termination of a
Participant’s employment with or consulting services to the Partnership and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding, unvested Restricted
Units and Phantom Units awarded the Participant shall be automatically forfeited
on such termination. The Committee may, in its discretion, waive

-6-



--------------------------------------------------------------------------------




in whole or in part such forfeiture with respect to a Participant’s Restricted
Units and/or Phantom Units.
(iv)    Lapse of Restrictions.
(A)    Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
(B)    Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.
(c)    Unit Awards. Unit Awards may be granted under the Plan to such Employees
and/or Directors and in such amounts as the Committee, in its discretion, may
select.
(d)    Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees and/or Directors and in such amounts as the Committee, in
its discretion, may select. An Other Unit-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Units,
in whole or in part. The Committee shall determine the terms and conditions of
any such Other Unit-Based Award. Upon vesting, an Other Unit-Based Award may be
paid in cash, Units (including Restricted Units) or any combination thereof as
provided in the Award Agreement.
(e)    Director Automatic Grants.
(i)    Each Director who is elected or appointed to the Board for the first time
after the Plan’s effective date shall automatically receive, on the date of his
or her election or appointment, a grant of 2,500 Restricted Units.
(ii)    On each January 1 that this Plan continues in effect, each individual
who is a Director on such January 1 automatically shall receive a grant of that
number of Restricted Units equal to $100,000 divided by the Fair Market Value of
a Unit on such date, rounded up to the nearest increment of ten Restricted
Units.
(iii)    Each grant of Restricted Units to a Director pursuant to clause (i) of
Paragraph (e) of this Section 6 and each automatic grant of Restricted Units to
a Director pursuant to clause (ii) of Paragraph (e) of this Section 6, and the
UDRs with respect thereto, will vest 60% upon the third anniversary of the date
of the Award and 40% upon the fifth anniversary of the date of the Award;
provided, however, notwithstanding the foregoing (1) all such Awards to a
Director shall become fully vested upon a Change of Control, unless voluntarily
waived by such Director, and (2) all Awards that have not yet vested on the date
a Director

-7-



--------------------------------------------------------------------------------




ceases to be a member of the Board shall be forfeited except to the extent the
Committee, in its discretion, determines to vest all or part of such Award.
(iv)    In the event that the number of Units available to be awarded under this
Plan is insufficient to make all grants to Director as provided for in this
Paragraph (e) on the applicable date, all Directors who are entitled to receive
an automatic grant of an Award on such date shall share ratably in the number of
Units then available for award under this Plan and thereafter shall have no
right to receive any additional grants under this Paragraph (e).
(v)    Grants made pursuant to this Paragraph (e) shall be subject to all of the
terms and conditions of this Plan; however, if there is a conflict between the
terms and conditions of this Paragraph (d) and the terms and conditions of any
other provision hereof, then the terms and conditions of this Paragraph (e)
shall control. The Committee may not exercise any discretion with respect to
this Paragraph (e) that would be inconsistent with the intent that this Plan
meets the requirements of Rule 16b-3.
(vi)    Notwithstanding anything in clauses (i) and (ii) above, the number of
Restricted Units automatically granted hereunder shall be reduced by the number
of such Unit awards, if any, granted to the Director at the same time pursuant
to the Amended and Restated Energy Transfer Partners, L.P. 2004 Unit Plan.
(f)    General.
(i)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate.
Awards granted in addition to or in tandem with other Awards or awards granted
under any other plan of the Partnership or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
(ii)    Limits on Transfer of Awards.
(A)    Except as provided in Paragraph (C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
(B)    Except as provided in Paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Partnership or any Affiliate.
(C)    To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be

-8-



--------------------------------------------------------------------------------




transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.
(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.
(iv)    Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.
(v)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
(vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Partnership is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award grant agreement (including, without limitation, any exercise
price or tax withholding) is received by the Partnership.
SECTION 7.    Amendment and Termination.
Except to the extent prohibited by applicable law:
(a)    Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any Participant,
other holder or beneficiary of an Award, or any other Person.
(b)    Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant.

-9-



--------------------------------------------------------------------------------




(c)    Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change of Control, any change in applicable law or regulation affecting the Plan
or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Company, the General Partner or the Partnership, the
Committee, in its sole discretion, without the consent of any Participant or
holder of the Award, and on such terms and conditions as it deems appropriate,
may take any one or more of the following actions in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or an outstanding Award:
(A)    provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Committee without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;
(B)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(C)    make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;
(D)    provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
(E)    provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
FAS 123R, the provisions in Section 4(c) shall control to the extent they are in
conflict with the discretionary provisions of this Section 7.

-10-



--------------------------------------------------------------------------------




SECTION 8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Committee, the Partnership or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee to satisfy the withholding
obligations for the payment of such taxes.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Partnership or any Affiliate, continue consulting services or to remain on the
Board, as applicable. Furthermore, the Partnership or an Affiliate may at any
time dismiss a Participant from employment free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan, any Award
agreement or other agreement.
(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.
(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Partnership by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.
(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Partnership or any participating Affiliate pursuant
to

-11-



--------------------------------------------------------------------------------




an Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate.
(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(j)    Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Partnership shall be relieved of any further
liability for payment of such amounts.
(k)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
SECTION 9.    Term of the Plan.
The Plan shall be effective on the date it is approved by the unitholders of the
Partnership, if such approval is required by the rules of the principal
securities exchange on which the Units are traded or, if such approval is not
required, then on the date the Plan is adopted by the General Partner and shall
continue until the earliest of (i) the date it is terminated by the Board, (ii)
all Units available under the Plan have been paid to Participants, or (iii) the
10th anniversary of the date the Plan is approved as provided above. However,
any Award granted prior to such termination, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.



-12-

